DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 6,491,599).

Claim 1
Schmidt discloses a drive configuration, comprising: 
a pair of traction motors (14, 16) for rotationally driving opposite, first and second outputs (52, 62) of the drive configuration, the traction motors (14, 16) being operatively connected to the outputs via respective gearing arrangements (48, 64; or alternatively 88/90, 92/94/96) for selectively varying gear reduction between each of the traction motors and the corresponding output; 
a steer differential (98) in a torque connection with the first and second outputs (14, 16) of the drive configuration; and 
a steer motor (234) operatively connected to the steer differential (98) for selectively varying rotational speed of the first and second outputs in use, 
wherein the pair of traction motors and the steer motor are aligned co-axially to define a volume (see dashed volume in annotated FIG. 1 below) there-within in which the respective gearing arrangements and steer differential are at least partially located; and 
the drive configuration further including a pair of brake assemblies (210, 220).

[AltContent: rect]
    PNG
    media_image1.png
    515
    733
    media_image1.png
    Greyscale




Claim 2
Schmidt discloses wherein the respective gearing arrangements and steer differential are aligned co-axially with the traction and steer motors (see FIG. 1 illustrating all of these components co-axial).

Claim 3
Schmidt discloses wherein each respective gearing arrangement (88/90 and 92/94/96) is at least partially located within a rotor cavity (cavity inside 102 and 152) of its respective traction motor (14, 16) (FIG. 1).

Claim 4
Schmidt discloses wherein the steer differential (98) is at least partially located within a rotor cavity (cavity inside 230) of the steer motor (234) (see FIG. 1).

Claim 6
Schmidt discloses wherein the pair of traction motors and the steer motor are similarly sized (see FIG. 1 illustrating three motors all the same diameter and similar range of widths).

Claim 7
Schmidt discloses wherein the pair of brake assemblies (210, 220) are aligned co-axially with the traction and steer motors (see FIG. 1).

Claim 8
Schmidt discloses wherein the pair of brake assemblies (210, 220) are at least partially located outside the volume (see annotated FIG. 1).

Claim 9
Schmidt discloses wherein each brake assembly (210, 220) includes at least two brake discs (see partial FIG. 1 below illustrating 5 discs per brake).
[AltContent: textbox (Brake discs)][AltContent: textbox (Brake discs)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image2.png
    54
    99
    media_image2.png
    Greyscale


Claim 16
Schmidt discloses wherein the steer motor (234) is positioned adjacent to at least one of the traction motors (16) (see FIG. 1).

Claim 17
Schmidt discloses wherein each respective gearing arrangement (88/90 and 92/94/96) is at least partially located within a rotor cavity (cavity inside 102 and 152) of its respective traction motor (14, 16); and wherein the steer differential (98) is at least partially located within a rotor cavity (cavity inside 230) of the steer motor (234) (see FIG. 1).

Claim 18
Schmidt discloses a vehicle comprising the drive configuration according to claim 1 (see rejection of claim 1 and Abstract or “Technical Field”).

Claim 19
Schmidt discloses a method of manufacturing a vehicle comprising: providing the drive configuration according to claim 1; and installing the drive configuration into the vehicle (see rejection of claim 1 and Abstract or “Technical Field”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Zaunberger.



Claim 10
Schmidt does not disclose wherein the pair of brake assemblies are located axially outside of the volume defined by the motors. However, Zaunberger discloses a drive gear assembly for a track vehicle including a brake assembly (90) for each of the output shafts (134, 136) which is at the outer side of the transmission and motor areas (see FIG. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schmidt to have added a brake on each output shaft outside of the other components, i.e., outside of the volume, in order to be able to brake each wheel independently to avoid a slipping wheel for example.

Allowable Subject Matter
Claims 5 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 5, the prior art does not disclose or render obvious a drive configuration comprising the combination of features recited including “wherein the steer motor is positioned between the pair of traction motors, and the steer differential is positioned between the respective gearing arrangements inside the volume.” In the prior art the steering motor is on a side of the two motors or there are two steering motors on opposite sides of the single drive motor.
With reference to claim 11, the prior art does not disclose or render obvious a drive configuration comprising the combination of features recited including “wherein each brake assembly includes at least one brake disc having a diameter too large to fit within the volume defined by the motors.” The combination of the motors defining the volume within which the gearing and differential is located, with a brake does not include a brake sufficiently large in a radial direction to not fit within the diameter of the motors.
With reference to claim 12, the prior art does not disclose or render obvious a drive configuration comprising the combination of features recited including “wherein the steer motor is positioned between the pair of traction motors.”  In the prior art the steering motor is on a side of the two motors or there are two steering motors on opposite sides of the single drive motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dorgan (US 5,168,946) discloses three coaxial motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659